Citation Nr: 0335615	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epistaxis, claimed as nosebleeds.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1976 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for nosebleeds.  


REMAND

In September 2002 the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The Board obtained 
the veteran's recent VA medical treatment records.  However, 
the regulation which permitted development of evidence by the 
Board was invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Therefore, this case must be returned to the RO for 
initial consideration of the additional evidence.  Although 
the Board sincerely regrets the additional delay, the Federal 
Circuit has stated, "[E]ven though the amendments to § 19.9 
may further the VA's stated objective of efficiency, striking 
the sensible balance between decreasing appeal processing 
times and the competing public policy of protecting an 
appellant's right to due process is a matter for 
Congress . . . ."  Id., at 1348.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to his claim to reopen 
his claim for service connection for 
epistaxis, the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159(2003), 
and any other applicable legal precedent.  

2.  The RO should undertake any 
development deemed necessary based upon 
the veteran's response, if any, to the 
VCAA notice letter.  

3.  The RO should readjudicate the claim 
in light of the evidence received since 
the February 2001 hearing officer 
decision.  This evidence has not yet been 
reviewed by the RO.  If the claim is 
denied, the RO should issue a 
Supplemental Statement of the Case and 
give the appellant and his representative 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the February 2001 hearing 
officer decision and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


